DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/8/2020 was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 5, 7-9, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the independent claims 1, 5, 9, it is unclear how the register file of the second pipeline is being written to when writing to such register file has been previously blocked.  It is not clear at what moment or under what condition writing to this register file has been unblocked or allowed.  Otherwise, the claim limitations in question appear to be contradictive. Clarification is required.  
Claims 4, 7-8, 12-13 are rejected as having the same deficiencies as their parent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7-9, 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boersma et al. [US 2012/0110271]
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by 
Claim 1, Boersma et al. discloses a computer-implemented method for controlling writing to register files in a processing system having at least two execution pipelines [first thread and second thread, par. 0029], wherein each execution pipeline includes a register file [par. 0027], the method comprising: obtaining a micro operation for execution by an execution unit of a first pipeline in the processing system, wherein the micro operation includes writing data to a register file [write operations when operating in a second split mode, par. 0014]; determining whether the data will be accessed by an execution unit of a second pipeline in the processing system; and based on a determination that the data will only be accessed by the execution unit of the first pipeline, blocking writing of the data to a register file of the second pipeline [par. 0029 “…the write ports 403 and 433 may be disabled for writing operations…” and par. 0045 “In split mode, the respective other write port of the other register files may be blocked”], wherein the determination that the data will only be accessed by the execution unit of the first pipeline comprises determining that the micro operation is part of a complex instruction that includes a second micro operation that will access the register file of the first pipeline [threads that are part of a thread set, par. 0034]; and writing data associated with the second micro operation of the complex instruction to register files of both the first pipeline and the second pipeline [operation of the shared mode, par. 0028].
Claim 4, Boersma et al. discloses the computer-implemented method of claim 2, wherein the complex instruction includes a first part that writes the data to the register 
Claim 5, Boersma et al. discloses the computer-implemented method of claim 1, wherein the micro operation is a first micro operation, and wherein the determination that the data will only be accessed by the execution unit of the first pipeline comprises determining that the first micro operation is part of a group of micro operations [threads that are part of a thread set, par. 0034] and that the group of micro operations includes a second micro operation that will overwrite the register file written by the first micro operation [possibility of a bottleneck, par. 0027].
Claim 7, Boersma et al. discloses the computer-implemented method of claim 5, where the first micro operation is part of a first instruction and where the second micro operation is part of a second instruction [first and second group threads, par. 0029].
Claim 8, Boersma et al. discloses the computer-implemented method of claim 5, wherein the group of micro operations are part of a group of atomic instructions [threads that are part of a thread set, par. 0034].
Claims 9 and 12 are rejected using the same rationale as Claims 1, 4, 5, 7-8 respectively.
Response to Arguments
Applicant's arguments filed 10/08/2020 have been fully considered but they are not persuasive. Although it appears that applicant intends to claim a method in which a single complex instruction may switch between blocking the writing of data to a register file and allowing the writing of data to such register file, based on the arguments, that is not what is being reflected in the claimed subject matter.  In response to applicant's In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Since the claims do not teach the switching, as per applicant’s arguments, and only teaches the blocking, there is no indication that the switching occurs.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
[US 20200342985 A1] Toth et al.; MEDICAL DEVICES WITH CIRCUITRY FOR CAPTURING AND PROCESSING PHYSIOLOGICAL SIGNALS
Disclosed an operation that writes to a register [par. 0243]
[US 20030135677 A1] Louzoun et al.; Use of set-by-read and set-by-write registers as semaphores
Discloses prevention of access collisions where writing to registers [par. 0043].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIDYS ROJAS/Primary Examiner, Art Unit 2133